DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because Figures 1, 4, 8-10, 17, 20, 24, 36-37 and 39-40 do not have any reference numbers.  
The drawings are objected to because the lead line for reference number 36 in Fig. 16 is pointing to the incorrect element. 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the torque key in claim 4 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because it is not a concise statement of the technical disclosure of the patent. The disclose is discussing a degradable nose component however the claims are teaching a retrievable nose.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claim 10 is objected to because of the following informalities: in line 2, “a wellbore” should be --the wellbore-- since proper antecedent basis was established in line 1.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-7 and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rodriguez et al PG Pub. 2021/0404275 (Rodriguez).
Regarding claim 1, Rodriguez discloses a pass-through tapered nose tool (5) for a wellbore comprising: a housing (70); a retrievable tapered nose (hydraulic retrieving tool 5 has a bullnose 20; Fig. 4) disposed in the housing (Fig. 6 illustrates the hydraulic retrieving tool 5 disposed in the housing) and retrievable from the housing (Fig. 8 illustrates the hydraulic retrieving tool 5 retrieved from the housing). (Abstract; Figs. 4, 6 & 8).
Regarding claim 2, Rodriguez discloses a shiftable sleeve (40) disposed in the housing (70), the sleeve (40) anchoring the nose in the housing in a first position and releasing the nose from the housing in a second position (the mandrel 40 is translated with fluid pressure to release the nose from the first position in the housing as illustrated in Figs. 5A-5B; Par. [0035 & 0037]).
Regarding claim 4, Rodriguez discloses the sleeve includes a torque key (alignment key 30) to prevent relative rotation between the sleeve and the nose to facilitate contingency drill out of the nose. (Par. [0029]; Fig. 4).
Regarding claim 5, Rodriguez discloses a securement (10) engagable with the housing (70) through a securement opening (illustrated in Fig. 5A) of the nose. (Par. [0037]; Fig. 5A).
Regarding claim 6, Rodriguez discloses the securement is a dog (10). (Par. [0037]; Fig. 5A).
Regarding claim 7, Rodriguez discloses the securement (10) is maintained in engagement with the housing (70) by a shifting sleeve (40) radially inwardly disposed of the nose (the mandrel 40 is released by retracting the dogs 10 from the housing as illustrated in Figs. 5A-5B; Par. [0035, 0037 & 0040-0041]).
Regarding claim 10, Rodriguez discloses a method for operating in a wellbore comprising: running the tool as claimed in claim 1 into a wellbore (illustrated in Fig. 1); negotiating downhole profiles with the tool (examiner contends when the hydraulic tool drifts the deflector surface it is negotiating a profile; Par. [0028, 0032 & 0045]; Fig. 12); and retrieving a tapered nose of the tool (the hydraulic retrieving tool 5 may then be removed from the primary wellbore; Par. [0045]).
Regarding claim 16, Rodriguez discloses a wellbore system comprising: a borehole in a subsurface formation (primary wellbore; Abstract); a first tubular structure (70) in the borehole; and a tool (5) as claimed in claim 1 disposed within or as a part of the first tubular structure (Fig. 6).
Claims 1, 8 and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bullock et al WO 2011014565 (Bullock).
Regarding claim 1, Bullock discloses a pass-through tapered nose tool (250) for a wellbore comprising: a housing (125); a retrievable tapered nose (mandrel 355 has a nose 495) disposed in the housing and retrievable from the housing (guide mandrel 355 and collet assembly 350 supported thereon are pulled from expanded liner 115; Par. [0050]). (Fig. 1 & 6).
Regarding claim 8, Bullock discloses the nose (495) defines a central hole (450). (Fig. 6).
Regarding claim 16, Bullock discloses a wellbore system comprising: a borehole in a subsurface formation; a first tubular (115) structure in the borehole; and a tool (250) as claimed in claim 1 disposed within or as a part of the first tubular structure (115). (Fig. 1).
Allowable Subject Matter
Claims 3, 9 and 11-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R WILLS III whose telephone number is (571)272-5521. The examiner can normally be reached Monday-Friday 8:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on 5712706300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL R WILLS III/Primary Examiner, Art Unit 3676